DETAILED ACTION
This Action is responsive to the Amendment filed on 04/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Allowable Subject Matter
The indicated allowability of claims 27, 29-33, and 38 are withdrawn in view of Nagano (US 2010/0227470), Cheng (US 2005/0124151), and Jezewski (US 2015/0179579).  Rejections based on the cited reference(s) follow.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “forming interconnects in the second ILD layer, wherein a pitch of the interconnects is greater than the via pitch and greater than the metal line pitch” as recited in Claim 16 must be shown or the features canceled from the claim.  No new matter should be entered.
Therefore, “forming, in the second ILD layer, a second plurality of interconnects having a second pitch that is greater than the first pitch” as recited in Claim 27 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Amended Claim 15 now recites the limitation: “a hardness of at least about 3.2” (emphasis added) whereas Claim 22, which depends from Claim 15, recites a limitation: “the hardness is from about 3 GPa to about 7 GPa” (emphasis added). Claim 22 is an improper dependent claim because it fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-19, 35, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516).

Regarding claim 15, Nagano (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1 (Para 0076);
depositing a first interlayer dielectric (ILD) layer 14, 16 over the substrate 1 (Para 0076, Para 0077),
forming vias 12 and metal lines 18 in the first ILD layer 14, 16, the vias 12 having a pitch and the metal lines 14 having a metal line pitch (Para 0076, Para 0077); 
forming a second ILD layer 22 over the first ILD layer 14, 16 (Para 0078);
Although Nagano shows substantial features of the claimed invention, Nagano fails to expressly teach that the first ILD layer comprises a dielectric with a dielectric constant of less than about 3.3 and a hardness of at least about 3.2 GPa. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the ILD layer 54 comprises a dielectric with a dielectric constant of less than about 3.3 for the purpose of utilizing a low-k dielectric material for better ability to prevent crosstalk between conductive layers and lower leakage current in resulting device (Para 0003, Para 0031, Para 0034, Para 0035, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the ILD layer of Cheng as the dielectric layer as described by Nagano. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material with better ability to prevent crosstalk between conductive layers and lower leakage current in resulting device (Para 0003, Para 0044).
Nagano/Cheng fail to expressly teach that a hardness of at least about 3.2 GPa. However, Cheng does teach that the hardness is about 3.12 (Table 2). Chen, on the other hand, teaches that the hardness of the first ILD layer 21 is at least about 3.2 (Para 0017, Para 0018). However, differences in hardness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the hardness being at least about 3.2, it would have been obvious to one of ordinary skill in the art to modify the hardness of the first ILD to be at least about 3.2 as taught by Chen.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed hardness of the first ILD or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 16, Nagano (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1 (Para 0076);
depositing, over a substrate 1, a first interlayer dielectric (ILD) layer 14, 16 (Para 0076, Para 0077),
forming vias 12 and metal lines 18 in the first ILD layer 14, 16, the vias 12 having a pitch and the metal lines 14, 16 having a metal line pitch (Para 0076, Para 0077); 
forming a second ILD layer 22 over the first ILD layer 14, 16 (Para 0078);
forming interconnects 26 in the second ILD layer 22, wherein a pitch of the interconnects 26 is greater than the via pitch e.g., pitch of two left most vias 12 and greater than the metal line pitch e.g., pitch of two left most metal lines 18 (Para 0078), 
Although Nagano shows substantial features of the claimed invention, Nagano fails to expressly teach that the first interlayer dielectric (ILD) layer has a dielectric having a hardness of at least about 3.2 GPa; depositing the ILD layer comprises introducing a precursor at a first flow rate and an oxygen gas at a second flow rate into a chamber, wherein a ratio between the first flow rate and the second flow rate is at least about 25; and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that depositing an ILD layer 54 comprises introducing a precursor e.g., 3MS at a first flow rate e.g., 400-800 sccm and an oxygen gas at a second flow rate e.g., 50-300 sccm into a chamber, and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0030, Para 0034, Para 0035, Para 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of depositing the ILD layer of Cheng as the dielectric layer as described by Nagano. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Cheng fails to specify that a ratio between the first flow rate and the second flow rate is at least about 25.  However this claimed limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio of flow rates as taught by Cheng.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Nagano/Cheng fail to expressly teach that a hardness of at least about 3.2 GPa. However, Cheng does teach that the hardness is about 3.12 (Table 2). Chen, on the other hand, teaches that the hardness of the first ILD layer 21 is at least about 3.2 (Para 0017, Para 0018). However, differences in hardness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the hardness being at least about 3.2, it would have been obvious to one of ordinary skill in the art to modify the hardness of the first ILD to be at least about 3.2 as taught by Chen.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed hardness of the first ILD or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 17, Cheng fails to specify that a ratio is between about 25 and about 100.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see paragraph 31 above) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.

Regarding claim 18, Cheng fails to specify that the total flow rate is between about 1500 sccm and about 5000 sccm.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 106
Since the applicant has not established the criticality (see paragraph 31 above) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.

Regarding claim 19, Cheng (see, e.g., FIG. 5) teaches that the power is between about 200 W and about 600 W (Para 0035).

Regarding claim 35, Nagano (see, e.g., FIG. 1) teaches that forming the vias 12 and metal lines 18 comprises forming a first trench e.g., trench for leftmost 18 through the ILD layer 14, 16, and forming a second trench e.g., trench for 18 second from left having a bottom surface comprising the ILD layer 14, 16 (Para 0076, Para 0077).

Regarding claim 39, Cheng (see, e.g., FIG. 5) teaches that depositing the first ILD layer 54 comprises depositing a porous, carbon-doped material (Para 0034, Para 0035).

Regarding claim 40, Cheng (see, e.g., FIG. 5) teaches that depositing the first ILD layer 54 comprises depositing a porous, carbon-doped material (Para 0034, Para 0035).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516), and further in view of Lee (US 2015/0255330).

Regarding claim 23, Nagano/Cheng/Chen fail to expressly teach that the via pitch and the metal line pitch are each less than about 40 nm. Lee, on the other hand, teaches that the via pitch 318 and the metal line pitch 310 are each less than about 40 nm (Para 0019). However, differences in pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the via pitch and the metal line pitch each being less than about 40 nm, it would have been obvious to one of ordinary skill in the art to modify the via pitch and the metal line pitch to be less than about 40 nm as taught by Lee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the via pitch and the metal line pitch each being less than about 40 nm or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516), and further in view of Pfutzner (US 2016/0013050).

Regarding claim 25, Nagano/Cheng/Chen show substantial features of the claimed invention, Nagano/Cheng/Chen fail to expressly teach that the second ILD layer comprises a second dielectric having a hardness less than 3 GPa.
Pfutzner (see, e.g., FIG. 8) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness less than 3 GPa for the purpose of providing a material layer with desired mechanical properties, such as thermal stability, compressive strength, shear strength, etc. (Para 0025, Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide the hardness of the second ILD of Pfutzner as the hardness of the second ILD as described by Nagano/Cheng/Chen. The motivation to combine would have been for the purpose of providing a material layer with desired mechanical properties, such as thermal stability, compressive strength, shear strength, etc. (Para 0025).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516), and further in view of Owada (US 2004/0155340).

Regarding claim 26, although Nagano/Cheng/Chen show substantial features of the claimed invention, Nagano/Cheng/Chen fail to expressly teach annealing the first ILD layer with a gas ambient, wherein the gas ambient comprises carbon monoxide or carbon dioxide. 
Owada (see, e.g., FIG. 4D), in a similar field of endeavor, teaches annealing the first ILD layer 15 with a gas ambient, wherein the gas ambient comprises carbon monoxide or carbon dioxide for the purpose of improving tight adhesion and physical strength of the ILD layer (Para 0093, Para 0102-Para 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include annealing the first ILD layer with a gas ambient as taught by Owada to the ILD layer as described by Nagano/Cheng/Chen. The motivation to combine would have been for the purpose of improving tight adhesion and physical strength of the ILD layer (Para 0093, Para 0102-Para 0105).

Claims 16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2015/0179579), in view of Cheng (US 2005/0124151), in view of Chen (US 2007/0205516).

Regarding claim 16, Jezewski (see, e.g., FIG. 1A, FIG. 2) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 106 (Para 0016);
depositing, over the substrate 106, a first interlayer dielectric (ILD) layer 102 (e.g., lower level) (Para 0018),
forming vias 114 and metal lines 110 in the first ILD layer 102 (e.g., lower level), the vias 114 having a pitch and the metal lines 110 having a metal line pitch (Para 0018); 
forming a second ILD layer 102 (e.g., top level) over the first ILD layer 102 (e.g., lower level) (Para 0018, Para 0032);
forming interconnects 110, 114 in the second ILD layer 102 (e.g., top level), wherein a pitch of the interconnects 110, 114 is greater than the via pitch e.g., pitch of two left most vias 114 and greater than the metal line pitch e.g., pitch of two left most metal lines 110 (Para 0018, Para 0032), 
Although Jezewski shows substantial features of the claimed invention, Jezewski fails to expressly teach that the first interlayer dielectric (ILD) layer has a dielectric having a hardness of at least about 3.2 GPa; depositing the ILD layer comprises introducing a precursor at a first flow rate and an oxygen gas at a second flow rate into a chamber, wherein a ratio between the first flow rate and the second flow rate is at least about 25; and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber. 
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that depositing an ILD layer 54 comprises introducing a precursor e.g., 3MS at a first flow rate e.g., 400-800 sccm and an oxygen gas at a second flow rate e.g., 50-300 sccm into a chamber, and a total flow rate of the first and second flow rates is less than about 5000 sccm; and providing a radio frequency (RF) discharge having a power of at most about 600 W in the chamber for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0034, Para 0035, Para 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method step of depositing the ILD layer of Cheng as the dielectric layer as described by Jezewski. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Cheng fails to specify that a ratio between the first flow rate and the second flow rate is at least about 25.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Jezewski/Cheng fail to expressly teach a hardness of at least about 3.2 GPa. However, Cheng does teach that hardness is about 3.12 (Table 2). Chen, on the other hand, teaches that that hardness of the first ILD layer 21 is at least about 3.2 (Para 0017, Para 0018). However, differences in hardness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the hardness being at least about 3.2, it would have been obvious to one of ordinary skill in the art to modify the hardness of the first ILD to be at least about 3.2, as taught by Chen, through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed hardness of the first ILD or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 36, Jezewski (see, e.g., FIG. 1A, FIG. 2) teaches that providing the substrate 106 comprises forming an etch stop layer 104, wherein forming the vias 114 comprises etching through the etch stop layer 104, and wherein forming the metal lines 110 comprises forming a trench having a bottom surface over the etch stop layer 104 (Para 0018).

Claims 27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Lee (US 2015/0255330).

Regarding claim 27, Nagano (see, e.g., FIG. 1) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 1 (Para 0076);
depositing, over a substrate 1, a first interlayer dielectric (ILD) layer 14, 16 (Para 0076, Para 0077),
forming a plurality of interconnects 12, 18 in the first ILD layer 14, 16, wherein a first pitch e.g., pitch of two left most vias 12 and two left most metal lines 18 of the first plurality on interconnects 12, 18 have a pitch (Para 0076, Para 0077); 
forming a second ILD layer 22 over the first plurality of interconnects 12, 18 (Para 0078);
forming, in the second ILD layer 22, a second plurality of interconnects 26 having a second pitch e.g., pitch between 26 (left and right) that is greater than the first pitch e.g., pitch of two left most vias 12 and two left most metal lines 18 (Para 0078),
Although Nagano shows substantial features of the claimed invention, Nagano fails to expressly teach that the first interlayer dielectric (ILD) layer is a porous carbon-doped ILD layer having a hardness greater than about 3 GPa; a first pitch of the plurality of interconnects is less than about 40 nm.
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the first interlayer dielectric (ILD) layer 54 is a porous carbon-doped ILD layer having a hardness greater than about 3 GPa for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0003, Para 0031, Para 0034, Para 0035, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ILD layer of Cheng as the dielectric layer as described by Nagano. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Nagano/Cheng fail to expressly teach that a first pitch of the plurality of interconnects is less than about 40 nm. Lee, on the other hand, teaches that the plurality of interconnects 318, 310 is each less than about 40 nm (Para 0019). However, differences in pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the plurality of interconnects to be less than about 40 nm, it would have been obvious to one of ordinary skill in the art to modify the plurality of interconnects to be less than about 40 nm as taught by Lee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the plurality of interconnects to be less than about 40 nm or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 29, Cheng (see, e.g., FIG. 5) teaches that wherein forming the porous carbon- doped ILD layer 54 comprises supplying a hydrocarbon-containing gas e.g., 3MS [trimethylsilane: (CH3)3SiH] at a first flow rate e.g., 400-800 sccm and an oxygen gas at a second flow rate e.g., 50-300 sccm (Para 0034, Para 0035). 
Cheng fails to specify that a ratio of the first flow rate and the second flow rate is greater than about 25.  However this claim limitation is merely considered a change in the flow rates of the first and second gases in the Cheng deposition process. The specific claimed ratio of the first and second flow rates, absent any criticality, is only considered to be an obvious modification of the ratio of the first and second flow rates in the Cheng deposition process, and the courts have held that changes in ratios without criticality are within the level of skill in the art. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio between the first and second flow rates, it would have been obvious to one of ordinary skill in the art to modify the ratio as taught by Cheng.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 30, Cheng (see, e.g., FIG. 5) teaches that forming the porous carbon-doped ILD layer 54 comprises depositing the carbon-doped ILD layer 54 using a substantially arc-free deposition process e.g., PECVD (Para 0034, Para 0035).

Regarding claim 31, Cheng (see, e.g., FIG. 5) teaches the substantially arc-free deposition process comprises a radio frequency (RF) discharge power less than about 600 Watt (Para 0035). 
Examiner Note: Cheng teaches that the radio frequency discharge power is 600 Watts. The court has held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped. In this case, “less than about 600 Watts,” as claimed overlaps with 600 Watts.

Regarding claim 32, Nagano (see, e.g., FIG. 1) teaches that wherein providing the substrate 1 comprises forming transistors 5, 6, wherein the first and second pluralities of interconnects 12, 18 and 26 are in electrical contact with the transistors 5, 6 (Para 0075-Para 0078).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US 2010/0227470), in view of Cheng (US 2005/0124151), in view of Lee (2015/0255330), and further in view of Pfutzner (US 2016/0013050).

Regarding claim 33, Nagano/Cheng/Lee show substantial features of the claimed invention, Nagano/Cheng/Lee fail to expressly teach that the second ILD layer comprises a second dielectric having a hardness less than 3 GPa.
Pfutzner (see, e.g., FIG. 8) teaches a second ILD layer 30/44 comprises a second dielectric having a hardness less than 3 GPa for the purpose of providing a material layer with desired mechanical properties, such as thermal stability, compressive strength, shear strength, etc. (Para 0025, Para 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide the hardness of the second ILD of Pfutzner as the hardness of the second ILD as described by Nagano/Cheng/Lee. The motivation to combine would have been for the purpose of providing a material layer with desired mechanical properties, such as thermal stability, compressive strength, shear strength, etc. (Para 0025).

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2015/0179579), in view of Cheng (US 2005/0124151), in view of Lee (US 2015/0255330).

Regarding claim 27, Jezewski (see, e.g., FIG. 1A, FIG. 1E, FIG. 2) discloses a method for forming a semiconductor device, comprising: 
providing a substrate 106 (Para 0016);
depositing, over the substrate 106, first interlayer dielectric (ILD) layer 102 (e.g., lower level) (Para 0018),
forming a first plurality of interconnects 114, 110 in the first ILD layer 102 (e.g., lower level), wherein the first plurality of interconnects 114, 110 have a pitch (Para 0018); 
forming a second ILD layer 102 (e.g., top level) over the first plurality of interconnects 114, 110 (Para 0018, Para 0032);
forming, the second ILD layer 102 (e.g., top level), a second plurality of interconnects 114, 110 having a second pitch e.g., two left most vias 114 and two left most metal lines 110 [in the second ILD layer 102, e.g., top level] that is greater than the first pitch e.g., two left most vias 114 and two left most metal lines 110 [in the first ILD layer 102, e.g., lower level] (Para 0018, Para 0032), 
Although Jezewski shows substantial features of the claimed invention, Jezewski fails to expressly teach that the first interlayer dielectric (ILD) layer is porous carbon-doped ILD layer having a hardness greater than 3 GPa; a first pitch of the first plurality of interconnects is less than about 40 nm.
Cheng (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the first interlayer dielectric (ILD) layer 54 is a porous carbon-doped ILD layer having a hardness greater than 3 GPa for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0003, Para 0031, Para 0034, Para 0035, Para 0044, Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ILD layer of Cheng as the dielectric layer as described by Nagano. The motivation to combine would have been for the purpose of utilizing a low-k dielectric material that has the advantage of providing lower leakage current and a higher breakdown voltage in the resulting device (Para 0044).
Nagano/Cheng fail to expressly teach that a first pitch of the first plurality of interconnects is less than about 40 nm. Lee, on the other hand, teaches that the plurality of interconnects 318, 310 is each less than about 40 nm (Para 0019). However, differences in pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. See In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the plurality of interconnects to be less than about 40 nm, it would have been obvious to one of ordinary skill in the art to modify the plurality of interconnects to be less than about 40 nm as taught by Lee.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed the plurality of interconnects to be less than about 40 nm or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 38, Jezewski (see, e.g., FIG. 1A, FIG. 2) teaches that providing the substrate 106 comprises forming an etch stop layer 104 under the first ILD 102 (e.g., lower level), and wherein forming the first plurality of interconnects 114, 100 comprises forming vias 114 that extend through the etch stop layer 104 and forming, adjacent to the vias 114, metal lines 110 that do not extend through the etch stop layer 104 (Para 0018).

Response to Arguments
Applicant’s arguments with respect to claims 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/25/2022 regarding Drawing Objections have been fully considered but they are not persuasive.

Applicant argues:
Applicant argues that “[i]nterconnects in the second ILD layer 118, as well as associated pitch Pint, are shown in the replacement Drawing for FIG. 1. It is not necessary to show two types of conductive lines, that is, metal lines and vias. “[A]s outlined in the MPEP 608.02 Drawing [R-07.2015], the statutory requirement for showing the claimed invention only requires that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented . . . “ (35 U.S.C. § 113; emphasis added.) In addition, 37 CFR §1.81(a) states “[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented...”). In the pending application, Applicant respectfully submits that an express illustration of two types of interconnects in ILD layer 118, in addition to those provided that show similar interconnects in ILD layer 110, is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.”
Examiner responds:
Examiner respectfully disagrees. Under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. The Specification, as originally filed, at Paragraph 0017, indicates that interconnects have access lines (vias) and lateral lines (lines), and that each layer can align to a previous layer to ensure proper via and line connectivity. In this case, the claimed features of interconnects in the first ILD layer and the interconnect in the second ILD layer having a pitch, and a second plurality of interconnects having a second pitch that is greater than the first pitch must be shown in the Drawings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817